Citation Nr: 0842138	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  08-13 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post traumatic stress 
syndrome (PTSD).


REPRESENTATION

Appellant represented by:	Ralph J. Brach, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968.  
This included two verified tours in the Republic of Vietnam, 
from October 1966 to June 1967, and from November 1967 to 
April 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In September 2006, this claims file was 
transferred to the RO in Albuquerque, New Mexico.  

The veteran provided testimony at a July 2008 hearing before 
the undersigned.  A transcript of that proceeding is 
associated with the claims folder.  The veteran also 
submitted additional evidence with a written waiver of 
initial RO review.  38 C.F.R. § 20.1304(c) (2008).


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from 
October 1966 to June 1967, and from November 1967 to April 
1968.

2.  He engaged in combat with the enemy.

3.  Resolving doubt in favor of the veteran, the evidence 
establishes the veteran has a diagnosis of PTSD with a 
generalized anxiety disorder resulting from verified in-
service stressors.


CONCLUSION OF LAW

PTSD with a generalized anxiety disorder was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (2008).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 


Discussion - PTSD

After carefully reviewing and weighing the evidence of 
record, and when resolving doubt in the veteran's favor, the 
Board finds that the requirements for service connection for 
PTSD with a generalized anxiety disorder are met.

The relevant evidence of record consists of the veteran's 
service treatment records, which are silent with regard to 
any psychiatric disorder.  His service personnel records, 
however, show that the veteran served in Vietnam from October 
1966 to June 1967 and from November 1967 to April 1968.  His 
military occupational specialty was Navy Seabee and he was 
assigned to the U.S. Naval Mobile Construction Battalion 
Five.

In August 2006, the veteran wrote that while serving in 
Vietnam he was exposed to mortar, rocket, and artillery fire 
in DaNang and Dong Ha.  He also reported that a fellow 
soldier N. was hit by a rocket fire and "all that was left 
was his torso."  See PTSD questionnaire and the veteran's 
statements.

In December 2006 and January 2007, the veteran submitted 
three statements from other veterans who served with him in 
Vietnam, a statement from his then wife of over 36 years, as 
well as additional personal statements. 

In a June 2007 VA memorandum, the death of a fellow sailor, 
E.N., was verified.  It was noted that the Combat Area 
Casualty File (CACF) indicates that E.N. was assigned to the 
U.S. Naval Mobile Construction Battalion Five, and was killed 
on March 8, 1968, by artillery/mortar fire.  The CACF also 
indicates that the veteran's unit was located in Quang Tri 
Provence.  Thereafter, citing to text materials, it was noted 
that the Seabees were located in Dong Ha, Quang Tri Provence.  
It was then concluded that the veteran participated in combat 
as defined in Pentecost v. Principi, 16 Vet. App. 124 (2002).  
The veteran's unit records are clearly credible evidence of 
the rocket attacks the veteran alleges did in fact occur, and 
there is no information available that would suggest that the 
veteran was not present.

The veteran was afforded a VA examination for PTSD in July 
2007.  The examiner reviewed the claims file and available VA 
health records.  The veteran reported no recent 
hospitalizations for medical or psychiatric reasons.  The 
veteran reported emotional symptoms of depression, anxiety, 
and occasional anger, and sleep disturbances with occasional 
nightmares which he attributed to his combat experiences in 
Vietnam.  He described having difficulty recalling those 
events and being bothered by an occasional, unexpected 
flashback.  The veteran was emotionally labile and reported 
crying on occasion without clear precipitant.  He was in the 
midst of a divorce, as his wife of 37 years had recently left 
him.  The veteran reported that many of his symptoms had 
begun after visiting a World War II memorial in Hawaii three 
years prior to the examination.  The veteran stated he had 
had severe alcoholism, for which he sought in-patient 
rehabilitation in the 1980's, but that was long in remission.  
The veteran reported a history of problems with 
aggressiveness and anger control.  The examiner considered 
the emotional symptoms of be of moderate severity.

The examiner noted the veteran had already received an 
anxiety disorder NOS diagnosis following the veteran's 
initial VA intake.  The examiner observed the veteran's 
thought processes and communication skills were within normal 
limits.  The veteran did not report any history of obsessive 
or ritualistic behaviors or any history of anxiety consistent 
with panic disorder.  The veteran presented a dysphoric mood 
with congruent, sad effect.  He reported periods of 
depression and anxiety relative to current situational life 
circumstances, particularly his then pending divorce.  The 
examiner found this to be a moderate impact on 
social/occupational functioning.  While the veteran did not 
display any unusual impulse control during the interview, his 
history of severe alcoholism and recent history of anger in 
his marital relationship indicated significant problems in 
both the remote and recent past.  While the examiner 
considered the veteran to have met the DSM-IV stressor 
criterion; the examiner made the following diagnosis: AXIS I: 
309.28 adjustment disorder, chronic, with mixed anxiety and 
depressed mood; 303.90 alcohol dependence, sustained full 
remission; alcohol-induced mood disorder, in remission.  The 
examiner then assessed a Global Assessment of Function (GAF) 
score of 64.  

The examiner explained his diagnosis by noting that while the 
veteran appeared to meet the DSM-IV stressor criterion for 
PTSD, the evolution and history of his symptoms up until that 
examination did not fully meet the criteria for a diagnosis 
of PTSD.  The examiner noted the veteran's lengthy and highly 
successful business career, his long history of severe 
alcoholism, and his then-current situational issues of 
marital distress and employment instability.

The veteran thereafter submitted May and June 2007 statements 
from a private psychologist.  In the statement, the 
psychologist found that the veteran's immediate problem had 
been his then pending divorce, but the diagnosis was Axis I:  
PTSD, Chronic, and Depressive Disorder NOS.  

In August 2007, a clinical psychologist diagnosed the veteran 
with anxiety disorder, NOS for AXIS I and a personality 
disorder NOS, provisional, for AXIS II.  

In October 2007, the veteran had a session with a VA social 
worker, and this social worker listed a "PTSD 
(provisional)" assessment.  Also of record is a January 2008 
mental health note showing Axis I diagnoses of generalized 
anxiety disorder; depression not otherwise specified, 
moderate; dyssomnia not otherwise specified, improving; 
cognitive disorder, not otherwise specified; and PTSD, combat 
related.

As previously noted, after a careful review of the positive 
and negative evidence of record, the Board finds that the 
requirements of entitlement to service connection are met.  
When resolving doubt in the veteran's favor the clinical 
evidence shows a diagnosis of PTSD.  Additionally, a current 
diagnosis of a generalized anxiety disorder is demonstrated.  
Additionally, the objective evidence of record confirms that 
the veteran engaged in combat with the enemy as he was 
exposed to mortar and rocket attacks while serving in Vietnam 
and the death of E.N. has been verified.  Finally, when 
resolving doubt in the veteran's favor, the medical evidence 
causally relates his psychiatric problems to his combat 
exposure.  The veteran receives PTSD counseling and in 
January 2008 "PTSD, combat related" was noted.  
Accordingly, entitlement to service connection for PTSD with 
a generalized anxiety disorder is warranted.  The appeal is 
granted.

Duty to Assist and Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

Entitlement to service connection for PTSD with a generalized 
anxiety disorder is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


